Citation Nr: 0922654	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-37 195	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in
Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left shoulder 
disability, claimed as secondary to a neck disability or a 
low back disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1984 to May 1989.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2008 rating decision by the Cheyenne RO.  Although the 
Veteran also initiated an appeal of the denial of service 
connection for sinusitis, he did not perfect his appeal in 
the matter after a statement of the case (SOC0 was issued.  
In March 2009, a videoconference hearing was held before the 
undersigned; a transcript of the hearing is associated with 
the claims file.  In March 2009, the appellant's 
representative submitted additional evidence and waived 
initial RO consideration of such evidence. 

The matters of entitlement to service connection for a low 
back disability, for a left shoulder disability including as 
secondary to a low back disability, and for tinnitus are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the Veteran if any 
action on his part is required. 


FINDINGS OF FACT

1.  The Veteran has not established service connection for a 
neck; a threshold legal requirement for establishing service 
connection for a left shoulder disability as secondary to a 
neck disability is not met.

2.  It is not shown that the Veteran has or has had a hearing 
loss disability in either ear by VA standards.


CONCLUSIONS OF LAW

1.  The claim of service connection for a left shoulder 
disability as secondary to a neck disability lacks legal 
merits.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2008).

2.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA applied to all 
5 elements of a service connection claim (i.e., to include 
the rating assigned and the effective date of award).  

December 2007 and February 2008 letters (prior to the RO's 
initial adjudication of the claims) informed the Veteran of 
evidence and information necessary to substantiate his claims 
for service connection, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
He was also provided notice mandated by Dingess.  

The Veteran's service treatment records (STRs) are associated 
with his claims file.  The RO has obtained all identified 
pertinent records that could be secured, and all evidence 
constructively of record in these matters (VA records) has 
been secured.  A VA examination to determine the etiology of 
any hearing loss is not necessary as such disability is not 
shown.  See Duenas v. Principi, 18 Vet. App. 512 (2004); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Likewise, as 
a neck disability is not service connected, an examination to 
determine whether there is a nexus between such disability 
and a left shoulder disability is not necessary.  VA's duty 
to assist is met.  

II. General Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that it 
was incurred in service.   38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Factual Background and Analysis

Left Shoulder Disability as Secondary to a Neck Disability

In his testimony at the March 2009 videoconference hearing 
the Veteran alleged that his left shoulder disability is 
secondary to a neck disability.  
Secondary service connection is warranted where a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the 
threshold legal requirements for a successful secondary 
service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two.

Inasmuch as a neck disability is not service connected, a 
threshold legal requirement for establishing service 
connection for a left shoulder disability as secondary to 
such disability, as alleged, is not met, i.e., it is not 
shown that the primary disability (neck disability) alleged 
to have caused or aggravated the left shoulder disability for 
which secondary service connection is sought is service-
connected.  Accordingly, the claim of service connection for 
a left shoulder disability as secondary to a neck disability 
must be denied as lacking legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  The Board is aware that the 
Veteran has raised an alternate theory of entitlement, which 
remains pending, and requires further development, and that 
generally "piecemeal" adjudication should be avoided.  
However, it would be pointless to retain unresolved and in 
appellate status a theory of entitlement that is incapable of 
substantiation/lacks legal merit.  

Bilateral Hearing Loss

To prevail on a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  
Certain chronic diseases, including sensorineural hearing 
loss (SNHL) (as organic disease of the nervous system), may 
be service connected on a presumptive basis if manifested to 
a compensable degree during a specified period of time 
postservice (one year for SNHL).  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

The Veteran's STRs include a March 1984 examination.  
Audiometry revealed that puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
15
0
LEFT
0
0
5
15
5

In associated medical history, the Veteran made reference to 
hearing loss in 1982.  On September 1984 examination, 
audiometry revealed that puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
10
0
0
0
0

In associated medical history, the Veteran indicated he had a 
history of high frequency hearing loss; the examiner noted 
such was not considered disabling.  

On May 1989 service separation examination, audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
5
LEFT
0
10
0
0
0

In associated medical history report, the Veteran indicated 
he had not had any hearing loss.

The Veteran's Reserve records contain several examination 
reports that show audiometry testing.  In September 1990, 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
5
10
LEFT
5
5
5
25
10

In May 1995, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
5
15
10
LEFT
5
5
5
20
10

In August 1997, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
15
10
LEFT
0
5
0
20
5

In August 2002, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
25
15
LEFT
0
0
10
25
20

Medical history reports associated with examinations showed 
the Veteran reported he had no hearing loss.  

A May 2008 VA treatment note indicates the Veteran complained 
of hearing loss.  

At the March 2009 videoconference hearing, the Veteran 
testified that he was a service warfare officer in the Navy 
and that his duties involved administration and ship-board 
bridge watch functions.  He described his noise exposure 
aboard aircraft carriers. He also related that he was 
assigned to a weapons department for a period of time, during 
which time he was daily exposed to small arms qualification 
noise exposure.  After service, he had very little noise 
exposure except during the Reserves where he was exposed to 
live fire.  The only hearing protection provided was "little 
yellow squishies" that he stuck in his ears.  He believed 
that the noise exposure in service led to a progressive 
hearing loss.  The Veteran stated that he was told by an 
audiologist that his type of hearing loss was consistent with 
loud noise exposure and this occurred during a 5 year 
examination in 1997.  He was told that his hearing loss in 
the high range was consistent with machine noise, gunfire, 
and turbine sounds.  He alleged that this examination at Fort 
Carson in 1997 showed hearing loss disability by VA 
standards.  

Because the Veteran served on an aircraft carrier, it may 
reasonably be conceded that he was exposed to noise trauma in 
service.  However, his STRs show that throughout his hearing 
acuity, bilaterally, was normal.  Audiometry during Reserve 
service, conducted a little beyond a year after his discharge 
from active duty, also showed normal hearing.  As there is 
also no evidence that hearing loss disability was manifested 
in the first post-service year, there is no basis in the 
record for establishing service connection for hearing loss 
disability on the basis that it became manifest in service, 
and persisted, or on a presumptive basis (for sensorineural 
hearing loss as organic disease of the nervous system under 
38 U.S.C.A. § 1112).

The threshold matter that must next be addressed is whether 
the Veteran actually has a hearing loss disability by VA 
standards in either ear (as hearing loss disability is 
defined by regulation, 38 C.F.R. § 3.385).  He has testified 
that audiometry in 1997 showed that he had a hearing loss 
disability according to VA standards.  However, a review of 
such audiometry (in August 1997) revealed that his hearing on 
that examination was normal.  Furthermore, later audiometry, 
in August 2002, also found normal hearing.  The Veteran has 
had multiple audiometric examinations.  Although they showed 
some variation in the findings, none of the examinations 
found a hearing loss disability by VA standards.  Since a 
hearing loss disability in either ear is not shown at any 
time during the course of this appeal, there is no valid 
claim of service connection for such disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the claim 
must be denied.


ORDER

Service connection for a left shoulder disability as 
secondary to a neck disability is denied.

Service connection for bilateral hearing loss disability is 
denied.


REMAND

At the videoconference hearing, the Veteran testified that he 
entered a police academy immediately after his separation 
from service.  The police academy entrance physical 
examination and any other medical records associated with 
police training would likely contain pertinent evidence in 
the matters remaining on appeal, and should be secured.  The 
record also shows that the Veteran was treated for his low 
back by R. L, M.D at Kaiser Permanente in Oakland California.  
Records of such treatment are not associated with the claims 
file, and also should be secured.  Notably, he must assist in 
these matters by providing any necessary releases.   

The record also shows that low back complaints were first 
noted during the Veteran's  active duty service.  A June 1986 
service treatment record notes that he developed moderate to 
severe lumbo paravertebral muscle spasms while on annual 
leave.  He was treated, but continued to have minimal 
symptoms.  A later record notes spasms had resolved; but in 
October 1988 further complaints were noted, and the 
assessment was mild low back strain.  On service separation 
examination, his spine was normal.  Postservice treatment 
records show a diagnosis of a low back disorder; however, 
private treatment records also reveal he had postservice 
intercurrent low back injuries (for which Worker's 
Compensation benefits were awarded).  Two private opinions 
relate the Veteran's low back disability to injury in 
service, but appear to be based on an incomplete 
record/medical history, as they do not acknowledge that the 
Veteran sustained postservice injuries, are vague about 
specific records reviewed, and are not supported by 
rationale.  Consequently, a further examination and medical 
opinion are necessary.

The matter of entitlement to service connection for a left 
shoulder disability claimed as secondary to a low back 
disability is clearly inextricably intertwined with the 
matter of service connection for a low back disability.  
Therefore, consideration of this matter must be deferred 
until the matter of service connection for a low back 
disability is resolved.

As was noted above, it may be conceded that the Veteran 
likely was exposed to noise trauma in service.  He testified 
that he has tinnitus (which is capable of lay observation), 
and a May 2008 VA treatment notes shows he complained of 
chronic tinnitus.  There is no medical evidence of record 
that addresses the etiology of the  tinnitus.  Consequently, 
an examination to determine whether there is a nexus between 
the tinnitus and service is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
provide the releases needed to secure his 
police academy entrance examination and 
training medical records, and records of 
all treatment and/or evaluation he 
received from Kaiser Permanente for low 
back disability.  In connection with this 
development he should be advised of the 
provisions of 38 C.F.R. § 3.158(a), 
(i.e., that where evidence requested in 
connection with an original or reopened 
claim is not furnished within one year of 
the request, the claim will be considered 
abandoned).  The RO should secure the 
complete clinical records of such 
evaluation and treatment.  

2.  The RO should then arrange for a VA 
orthopedic examination of the Veteran to 
determine nature and etiology of his low 
back disability.  The Veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should identify the 
diagnosis(es) for the low back disability 
found, and opine whether any disability 
diagnosed is at least as likely as not 
related the Veteran's active 
service/injury sustained therein (as 
opposed to resulting from postservice 
intercurrent injury).  If the examiner 
finds that a low back disability 
diagnosed is related to service/injury 
therein, the examiner should further 
opine whether the Veteran has a left 
shoulder disability that was caused or 
aggravated by the low back disability.  
The examiner must explain the rationale 
for all opinions given.  

3.  The RO should also arrange for a VA 
audiological examination to determine the 
likely etiology of the Veteran's 
tinnitus.  The Veteran's claims files 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should opine whether the 
Veteran's tinnitus is at least as likely 
as not related to his military service 
and specifically noise exposure therein.  
The examiner should explain the rationale 
for all opinions given.

4.  The RO should then readjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


